MEMORANDUM **
Larry Donnell Dunlap, an Arizona state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action against multiple defendants alleging violation of his Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim under the screening provisions of 28 U.S.C. §§ 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and 1915(e)(2)(B)(ii), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998). We affirm.
The district court properly dismissed plaintiffs action because Dunlap failed to state a cognizable claim against any of the defendants and the deficiencies in his complaint cannot be cured by amendment. See Lucas v. Dep’t of Corrections, 66 F.3d 245, 248 (9th Cir.1995) (per curiam).
Dunlap failed to state a claim against John and Jane Doe of Pretrial Services because absolute immunity shields judges and those performing judge-like functions from liability for acts performed in their official capacity. See Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir.1986).
There is no cognizable claim against Cynthia Ryan and Barbara LaWall because both are entitled to absolute prosecutorial immunity. See Imbler v. Pachtman, 424 U.S. 409, 427, 96 S.Ct. 984, 47 L.Ed.2d 128 (1975). Furthermore, LaWall cannot be sued in her capacity as the chief county attorney for actions taken by her staff. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).
Dunlap failed to state a claim against public defender Harriette Levitt because she was not acting under color of state law. See Polk County v. Dodson, 454 U.S. 312, 321, 102 S.Ct. 445, 70 L.Ed.2d 509 (1981).
The district court properly determined that the claim against Andrew Novak was barred because it implied the invalidity of Dunlap’s conviction. See Heck v. Humphrey, 512 U.S. 477, 483-84, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Dunlap’s remaining claims are without merit and were properly dismissed. See Price v. State of Hawaii, 939 F.2d 702, 707-09 (9th Cir.1991) (holding private actors are not acting under the color of state law for the purposes of section 1983 liability); see also Briscoe v. LaHue, 460 U.S. 325, 329-32, 103 S.Ct. 1108, 75 L.Ed.2d 96 (1983) (holding witnesses are absolutely *674immune from suit for damages with respect to testimony); Arizonans for Official English v. Arizona, 520 U.S. 43, 69, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997) (holding states are not persons for the purposes of section 1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.